Filed 5/21/15 P. v. Mooney CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F068343
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. CRM024295)
                   v.

JAMES RAY MOONEY III,                                                                     OPINION

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Merced County. Marc A.
Garcia, Judge.
         Valerie G. Wass, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and Jesse
Witt, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
         James Ray Mooney III, appeals from a judgment of conviction entered after a jury
found him guilty of a ttempted murder, assault with a firearm, and possession of a firearm
by a felon. Based on those convictions, and upon multiple enhancement allegations
which were found to be true, Mooney was sentenced to an aggregate term of 34 years to
life in prison. He now asserts claims of insufficient evidence and sentencing error.
       Mooney’s challenge to the sufficiency of the evidence is meritless. With regard to
sentencing, we conclude the trial court erred by imposing prior prison term enhancements
on each count of conviction. Such enhancements do not attach to particular counts and
may only be applied once. The unauthorized enhancements will be stricken, but the
aggregate sentence remains the same since the trial court stayed the enhanced terms
imposed under the subordinate counts. The abstract of judgment shall be amended to
reflect the appropriate sentence and to correct certain clerical errors which the parties
have identified. Subject to these modifications, we affirm the judgment.
                   FACTUAL AND PROCEDURAL BACKGROUND
       Mooney was charged by information with attempted murder (Pen. Code,1 §§ 664,
187; Count 1), attempted robbery (§§ 664, 211; Count 2), assault with a firearm (§ 245,
subd. (a)(2); Count 3), and possession of a firearm by a felon (§ 29800, subd. (a)(1);
Count 4). Enhancement allegations were attached to these charges for unlawful firearm
use and infliction of great bodily injury (§§ 12022.5, subd. (a); 12022.7, subd. (a);
12022.53, subd. (d)). It was further alleged that Mooney had served two prior prison
terms within the meaning of section 667.5.
       All offenses were alleged to have occurred on August 23, 2012. The case went to
trial in May 2013. We summarize the evidence presented at trial in the light most
favorable to the prosecution. (People v. Sotomayor (1996) 47 Cal. App. 4th 382, 386.)
       Sergio Higareda sustained a gunshot wound while working at an auto parts store in
Merced. The shooting happened in front of two of his co-workers, Emily Espinoza and
Luis Gallardo. The perpetrator entered the store, produced a small pistol from the
backpack he was carrying, then pointed the gun at Mr. Higareda, who was standing

       1   All statutory references are to the Penal Code unless otherwise indicated.


                                              2.
approximately 15 feet away behind a service counter. The victim recognized the man as
a past customer and did not believe the gun was real due to its size. He made a sarcastic
comment and gesture at the sight of the weapon. The gunman reacted by firing a bullet
into Mr. Higareda’s chest.
       Witnesses reported seeing two men loitering in front of the store prior to the
shooting. The owner of a nearby business establishment helped police to identify one of
these individuals as Michael Burgess. When detained for questioning, Mr. Burgess
denied any wrongdoing but acknowledged being near the store during the relevant time
period and having a brief encounter with two people whom he knew as “Smoke” and
“Little Mainny.” A search for these names in a law enforcement database revealed that
“Little Mainny” was an alias or moniker used by James Mooney, who was listed in the
system as one of Mr. Burgess’s known associates.
       Detectives included Mooney’s picture among six images used in a photographic
lineup which was shown to the victim and his store manager, Ms. Espinoza,
approximately one week after the shooting. The victim picked Mooney out of the lineup,
and subsequently identified him as the shooter at a preliminary hearing and again at trial.
Ms. Espinoza did not select anyone from the lineup and was unable to identify Mooney in
court. The other eyewitness, Mr. Gallardo, claimed that he never saw the shooter’s face.
       When examined at trial, the victim expressed certainty regarding his identification
of Mooney as the shooter. The bright lighting inside of the store had allowed him to see
the shooter’s face clearly, and he looked the man directly in the eyes. On both direct and
cross-examination, the victim testified to having no doubt that the defendant was the
person who shot him.
       The defense case was based on a general theory of third party culpability.
Following his arrest, Mooney admitted that he had walked by the auto parts store on the
night of the incident but denied any involvement in the shooting. He recalled having a
brief conversation outside of the store with Michael Burgess, who at the time was

                                             3.
accompanied by a person known as Smoke and someone else named “Manny” (not to be
confused with his own nickname, “Mainny,” which was short for “maniac”). Defense
counsel argued that the shooter was probably one of the other men seen in front of the
store and emphasized the lack of any forensic evidence to tie Mooney to the crime. A
psychologist named Robert Showmer, Ph.D., was called to testify about his opinions
regarding the lack of reliability in photographic lineup procedures and in-court
identifications.
       The jury acquitted Mooney of attempted robbery and all lesser included offenses
under Count 2, but found him guilty as charged on the remaining counts. The firearm
enhancements and great bodily injury allegations were found to be true. A bifurcated
bench trial was held to determine the prior prison term allegations, which were also found
to be true.
       Mooney was sentenced as follows: As to Count 1, the middle term of seven years
for attempted murder plus a consecutive term of 25 years to life pursuant to section
12022.53, subdivision (d), further enhanced by consecutive one-year terms under section
667.5 for each of his two prior prison terms. As to Count 3, a stayed sentence (§ 654) of
12 years calculated using the middle term of three years for assault with a firearm, plus
consecutive terms of four years pursuant to section 12022.5, subdivision (a), and three
years pursuant to section 12022.7, subdivision (a), further enhanced by consecutive one-
year terms under section 667.5. As to Count 4, a concurrent two-year term for possession
of a firearm by a felon, plus stayed one-year terms for each of the prison priors. A timely
notice of appeal was filed on November 6, 2013.
                                      DISCUSSION
Sufficiency of the Evidence
       Mooney presents three arguments concerning the sufficiency of the evidence. Full
reversal of the judgment is sought on grounds that the eyewitness identification testimony
was unreliable. In the alternative, he submits that the attempted murder conviction

                                             4.
cannot stand because there was no evidence of an intent to kill. Mooney further contends
“there was no evidence that [he] possessed a firearm,” which we will interpret as a
challenge to the Count 4 verdict. His arguments are untenable.
       The standard of review for a claim of insufficient evidence is deferential to the
verdict. (People v. Lochtefeld (2000) 77 Cal. App. 4th 533, 538.) We do not substitute
our own interpretation of the record in place of the jury’s determinations regarding
witness credibility and disputed issues of fact. (People v. Brown (2014) 59 Cal. 4th 86,
106; People v. Jones (1990) 51 Cal. 3d 294, 314.) Instead, we review the entire record in
the light most favorable to the judgment to determine whether there is evidence that is
reasonable, credible, and of solid value such that a rational juror could find the defendant
guilty beyond a reasonable doubt. (People v. Rodriguez (1999) 20 Cal. 4th 1, 11.)
       It is well settled that a single eyewitness’s identification of a suspect as the
perpetrator of a crime is sufficient to sustain a conviction. (People v. Boyer (2006)
38 Cal. 4th 412, 480; People v. Anderson (2001) 25 Cal. 4th 543, 573-575; Evid. Code,
§ 411 [“Except where additional evidence is required by statute, the direct evidence of
one witness who is entitled to full credit is sufficient for proof of any fact.”].) “‘The
strength or weakness of the identification, the incompatibility of and discrepancies in the
testimony, if there were any, the uncertainty of recollection, and the qualification of
identity and lack of positiveness in testimony are matters which go to the weight of the
evidence and the credibility of the witnesses, and are for the observation and
consideration, and directed solely to the attention of the jury in the first instance. . . .’”
(People v. Mohamed (2011) 201 Cal. App. 4th 515, 522.) For a reviewing court to set
aside a jury’s finding of guilt on the basis of a questionable identification, “‘the evidence
of identity must be so weak as to constitute practically no evidence at all.’” (Id. at
p. 521.)
       The evidence of identity in this case cannot be characterized as insufficient. The
victim unequivocally testified that Mooney was the person who shot him. A second

                                                5.
eyewitness, Ms. Espinoza, stopped short of positively identifying Mooney in court but
agreed that he looked like the shooter and described the resemblance as “pretty dead on.”
Furthermore, the points and contentions which Mooney raises in his attempt to discredit
the identification were argued at length by his trial counsel. When such issues are
explored at trial and the eyewitness identification testimony is nevertheless believed by
the trier of fact, the identification will be accepted on appeal as supported by substantial
evidence. (See People v. Young (2005) 34 Cal. 4th 1149, 1181 [“unless the testimony is
physically impossible or inherently improbable, testimony of a single witness is sufficient
to support a conviction”]; People v. Elwood (1988) 199 Cal. App. 3d 1365, 1372
[“Purported weaknesses in identification testimony of a single eyewitness are to be
evaluated by the jury.”].)
       We turn next to the element of intent in Count 1. Attempted murder requires the
specific intent to kill, which may be inferred from a defendant’s acts and the
circumstances of the crime. (People v. Smith (2005) 37 Cal. 4th 733, 741.) Here, it was
uncontroverted that the perpetrator (whom the jury determined to be Mooney) fired a
gunshot at Sergio Higareda from a distance of approximately 15 feet, causing a bullet to
lodge in the victim’s chest. “‘The act of firing toward a victim at a close, but not point
blank, range “in a manner that could have inflicted a mortal wound had the bullet been on
target is sufficient to support an inference of intent to kill ….”’” (Id. at p. 741.) “‘“The
fact that the shooter may have fired only once and then abandoned his efforts out of
necessity or fear does not compel the conclusion that he lacked the animus to kill in the
first instance. Nor does the fact that the victim may have escaped death because of the
shooter’s poor marksmanship necessarily establish a less culpable state of mind.’” (Ibid.)
These principles compel us to reject Mooney’s claim of insufficient evidence with respect
to the required mental state.
       We also reject the notion that Mooney should have been acquitted of unlawful
firearm possession because the gun used in the shooting was never found. The elements

                                              6.
of the offense are conviction of a felony and ownership or knowing possession, custody,
or control of a firearm. (§ 29800, subdivision (a)(1); People v. Osuna (2014)
225 Cal. App. 4th 1020, 1027.) Firearm possession and use may be established through
circumstantial evidence. (See, e.g. People v. Miranda (2011) 192 Cal. App. 4th 398, 410-
411; People v. Monjaras (2008) 164 Cal. App. 4th 1432, 1436-1437.) Thus, the evidence
which supports Mooney’s convictions under Counts 1 and 3 is also sufficient to prove
that he possessed a firearm for purposes of Count 4.
Imposition of Prior Prison Term Enhancements
       Section 667.5, subdivision (b) requires that a consecutive one-year enhancement
be given for each prior separate prison term served by the defendant for any felony. The
statute falls within a category of enhancements pertaining to the nature of the offender, as
opposed to the nature of any predicate offense. (People v. Tassell (1984) 36 Cal. 3d 77,
90 (Tassell), overruled on other grounds in People v. Ewoldt (1994) 7 Cal. 4th 380, 401;
see § 1170.1, subd. (a).) Enhancements of the former variety do not attach to particular
counts and are applied only once as the final step in calculating the total sentence.
(Tassell, supra, 36 Cal.3d at p. 90.)
       Mooney argues, and respondent concedes, that the trial court erred by imposing
enhancements pursuant to section 667.5 for each count of conviction. The concession is
appropriate. Accordingly, we will modify the judgment to remove any reference to
particular counts with respect to the prior prison term enhancements and to vacate the
portion of the sentence which ordered a stay of those enhancements as to Counts 3 and 4.
Errors in the Abstract of Judgment
       Errors in an abstract of judgment should be corrected by a reviewing court when
detected on appeal. (People v. Scott (2012) 203 Cal. App. 4th 1303, 1324.) The parties
have identified two such errors. First, the abstract incorrectly states that the enhanced
term of 25 years to life for Count 1 was imposed pursuant to section 12022.53,
subdivision (a) instead of subdivision (d). Second, the abstract shows the concurrent

                                             7.
two-year term imposed under Count 4 as being stayed, which is not accurate. The trial
court only stayed imposition of the prior prison term enhancement for that count. Both
errors must be corrected.
                                     DISPOSITION
       The judgment is modified as follows: The two one-year prior prison term
enhancements imposed pursuant to section 667.5 as to Counts 3 and 4 are vacated. The
remaining section 667.5 enhancements totaling two years are imposed without reference
to any particular count. The aggregate sentence remains 34 years to life in prison. The
trial court is directed to prepare an amended abstract of judgment in accordance with
these modifications and to forward a certified copy of same to the Department of
Corrections and Rehabilitation. The amended abstract should further reflect that the term
of 25 years to life for Count 1 was imposed pursuant to section 12022.53, subdivision (d),
and that imposition of the concurrent two-year sentence for Count 4 is not stayed. As so
modified, and in all other respects, the judgment is affirmed.




                                                                 _____________________
                                                                             GOMES, J.
WE CONCUR:


 _____________________
CORNELL, Acting P.J.


 _____________________
SMITH, J.




                                             8.